           Case1:20-cr-00505-AJN
          Case 1:20-cr-00505-AJN Document
                                 Document10
                                          9 Filed
                                              Filed01/25/21
                                                    01/27/21 Page
                                                              Page11of
                                                                     of14
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   January 25, 2021

By ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007                                                           1/27/2021

      Re:     United States v. Andrew Joyner, 20 CR 505 (AJN)

Dear Judge Nathan:

       The Government is preparing discovery in the above-captioned case and respectfully
requests that the Court enter the attached protective order. Defense counsel has agreed and
consented to the order, as indicated therein.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney



                                      by:          /s/
                                            Andrew A. Rohrbach
                                            Assistant United States Attorney
                                            (212) 637-2345

CC: Andrew Dalack, Esq. (by ECF)
          Case
          Case 1:20-cr-00505-AJN
               1:20-cr-00505-AJN Document
                                 Document 9-1 Filed 01/27/21
                                          10 Filed  01/25/21 Page
                                                             Page 21 of
                                                                     of 43




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                         Protective Order

                 v.                                                               20 Cr. 505 (AJN)

 Andrew Joyner,

                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

       1. Confidential Material. The Government will make disclosure to the defendants of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general

obligation to produce exculpatory and impeachment material in a criminal case. Certain of that

discovery may include material that (i) affects the privacy and confidentiality of individuals; (ii)

would impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged

individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is

not authorized to be disclosed to the public or disclosed beyond that which is necessary for the

defense of this criminal case. Discovery materials produced by the Government to the defendants

or their counsel that are either (1) designated in whole or in part as “Confidential” by the

Government in emails or communications to defense counsel, or (2) that include a Bates or other

label stating “Confidential,” shall be deemed “Confidential Material.”

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       2. Confidential Material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used
         Case
         Case 1:20-cr-00505-AJN
              1:20-cr-00505-AJN Document
                                Document 9-1 Filed 01/27/21
                                         10 Filed  01/25/21 Page
                                                            Page 32 of
                                                                    of 43




by the defense solely for purposes of defending this action. The defense shall not post any

Confidential Material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any Confidential Material to the media or any third party

except as set forth below.

       3. Confidential Material may be disclosed by counsel to:

           (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

           (b) Prospective witnesses for purposes of defending this action.

       4. The Government may authorize, in writing, disclosure of Confidential Material beyond

that otherwise permitted by this Order without further Order of this Court.

       5. This Order does not prevent the disclosure of any Confidential Material in any hearing

or trial held in this action, or to any judge or magistrate judge, for purposes of this action. All

filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       6. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed Confidential Material. All such persons

shall be subject to the terms of this Order. Defense counsel shall maintain a record of what

Confidential Material has been disclosed to which such persons.

       7. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.




                                                 2
            Case
            Case 1:20-cr-00505-AJN
                 1:20-cr-00505-AJN Document
                                   Document 9-1 Filed 01/27/21
                                            10 Filed  01/25/21 Page
                                                               Page 43 of
                                                                       of 43




                                   Retention of Jurisdiction
       8. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney


by: _____________________________                             January 25, 2021
                                                       Date: _____________________
    Andrew Rohrbach
    Assistant United States Attorney


   __
    ___
      ____
       __ ______
               _ ________
   ___________________________                                 ϭͬϮϱͬϮϬϮϭ
                                                       Date: _____________________
   Andrew Dalack
   Counsel for Andrew Joyner

SO ORDERED:

Dated: New York, New York
               26 2021
       January __,

                                                       _________________________________
                                                       THE HON. ALISON J. NATHAN
                                                       UNITED STATES DISTRICT JUDGE




                                               3
